United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Wichita, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-495
Issued: December 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 2, 2013 appellant, through her attorney, filed a timely appeal of the
November 23, 2012 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Because more than 180 days elapsed since the most recent merit decision dated
May 10, 2012 and the filing of this appeal on January 2, 2013, the Board lacks jurisdiction to
review the merits of the claim pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This is the second appeal in the present case. In a September 9, 2002 decision, the Board
affirmed OWCP decisions dated January 10 and November 13, 2000.2 The Board found that
OWCP met its burden of proof to terminate appellant’s compensation benefits for the accepted
conditions of mycobacterium cheloni with abscess formation of the left breast. The facts and
circumstances of the case up to that point are set forth in the Board’s prior decision and
incorporated herein by reference.3
On January 13, 2007 appellant claimed a recurrence of disability, alleging a November 1,
1999 recurrence of a left breast infection causing complex regional pain syndrome.
In a May 14, 2007 decision, OWCP denied her recurrence claim. Appellant requested an
oral hearing and in May 21, 2008 and May 1, 2009 decisions, a hearing representative set aside
decisions dated May 14, 2007 and September 11, 2008 and remanded the case for further
medical development. In the course of developing the claim, OWCP referred appellant to a
second opinion physician and also to an impartial medical examiner. It found a conflict between
appellant’s physician, Dr. Joel Hochman, a Board-certified psychiatrist, and an OWCP referral
physician, Dr. Maria Armstrong-Murphy, regarding whether she had complex regional pain
syndrome causally related to her work injury. OWCP referred appellant to Dr. Daniel A.
Brzusek, a Board-certified physiatrist, to resolve the conflict.
Appellant submitted a December 8, 2009 report from Dr. Paul D. Raymond, a Boardcertified family practitioner, who treated her for chronic pain associated with regional pain
syndrome. He noted that he did not handle complex chronic pain management cases.
In a July 22, 2010 decision, OWCP denied appellant’s claim to expand her accepted
conditions to include complex regional pain syndrome and denied her recurrence of disability
commencing on November 1, 1999. It found that the referee physician’s report established that
these conditions were not causally related to her work injury. Appellant requested an oral
hearing which was held on December 7, 2010.4 In a March 17, 2011 decision, the hearing
representative set aside the July 22, 2010 decision and remanded the case for further medical
development. The hearing representative instructed OWCP to obtain a supplemental report and
diagnostic evaluation from the referee physician, Dr. Brzusek. It subsequently referred appellant
to the referee physician for a supplemental report. In a November 17, 2011 report, Dr. Brzusek
2

On September 25, 1991 appellant, a biological technician filed a claim for cold abscess formations on her left
breast as a result of her work duties that involved cleaning test animal cages. She became aware of her condition on
August 5, 1991. Appellant worked intermittently from August 6 to 27, 1991 and stopped completely on
August 29, 1991. OWCP accepted her claim for microbacterium chelonic and cold abscess formation of the left
breast. She was paid compensation. Appellant relocated to Alaska in 1996.
3

Docket No. 01-653 (issued September 9, 2002).

4

Appellant submitted a December 3, 2010 report from Dr. Forest Tennant, a Board-certified internist, who took
over appellant’s care after the death of Dr. Hochman. He diagnosed intractable pain secondary to neuropathies of
the left breast, chest wall, shoulder and arm, central abnormal neuroplasticity and opioid dependence for therapeutic
purposes. Dr. Tennant agreed that appellant fit the definition of complex regional pain syndrome, due to severe
breast, shoulder and chest wall damage, and noted she was in intractable pain and required opioid therapy.

2

opined that the testing and evaluation was insufficient to establish that she had complex regional
pain syndrome.
Appellant submitted a December 8, 2009 report from Dr. Hochman who noted that, due
to the complexity of her case and her opioid use to contain pain, no physician in Alaska would
care for her and she had to travel to Texas for treatment. He advised that she was being treated
for complex regional pain syndrome and opioid dependency which was due to her accepted
medical condition. Reports from Dr. Tennant, dated October 15, 2010 to March 19, 2012, noted
treating her for intractable pain, reflex sympathetic dystrophy and chest wall neuropathy due to a
breast infection.
In a May 10, 2012 decision, OWCP denied appellant’s consequential injury claim and
denied her recurrence of disability claim commencing on November 1, 1999.5
On August 29, 2012 appellant requested reconsideration of the May 10, 2012 decision.
She asserted that OWCP failed to obtain answers to questions from the referee physician and
contended that the referee physician’s reports were deficient. Appellant indicated that the referee
physician did not address her disability in his supplemental report. She asserted that
Dr. Tennant’s June 21, 2012 report supported her diagnoses of complex regional pain syndrome.
Appellant indicated that a second opinion physician placed permanent work restrictions on her
because of her physical condition and her opioid use. She asserted that there was no real conflict
between Dr. Hochman and the second opinion physician as both agreed that she required
restrictions due to her accepted work injuries. In an undated note, appellant reiterated that she
was unable to find a physician to treat her pain and had to find a physician out of state. She
requested reimbursement for her travel to Texas for treatment by Dr. Hochman. Appellant
submitted a December 8, 2009 report from Dr. Hochman, a December 8, 2009 report from
Dr. Raymond and a September 9, 2011 prescription note from a physician’s assistant, all
previously of record.
In a decision dated November 23, 2012, OWCP denied appellant’s reconsideration
request without reviewing the merits as she neither raised substantive legal questions nor
included new and relevant evidence.
LEGAL PRECEDENT
Under section 8128(a) of FECA,6 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
5

In a May 11, 2012 decision, OWCP denied future authorization for narcotic therapy for complex regional pain
syndrome. On July 20, 2012 appellant requested reconsideration from the May 11, 2012 decision. Appellant
submitted a June 21, 2012 report from Dr. Tennant who opined that she had an opioid dependency due to prolonged
treatment for her work-related conditions. Dr. Tennant noted that he was not prescribing opioids strictly because of
complex regional pain syndrome but due to her intractable pain due to countless neuropathies. He disagreed with
stopping opioid therapy and advised that suddenly stopping the treatment could result in death.
In a decision dated July 24, 2012, OWCP vacated the May 11, 2012 decision.
6

5 U.S.C. § 8128(a).

3

section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or his written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
“(2) Advances a relevant legal argument not previously considered by [OWCP];
or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
[OWCP].”7
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.8
ANALYSIS
OWCP’s May 10, 2012 merit decision denied appellant’s claim for a consequential injury
of complex regional pain syndrome and denied her recurrence of disability commencing on
November 1, 1999. It denied her reconsideration request, without a merit review and she
appealed this decision to the Board.
The issue presented is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In her
reconsideration request, appellant did not show that OWCP erroneously applied or interpreted a
specific point of law. She did not identify a specific point of law or show that it was erroneously
applied or interpreted. Appellant did not advance a new and relevant legal argument.
In disagreeing with OWCP’s decision, appellant asserted that OWCP did not obtain the
answers to questions from the referee physician as instructed by the hearing representative and
the referee physician’s reports were deficient and the deficiencies were not cured in
supplemental reports. Appellant further indicated that the referee physician did not address her
disability in his supplemental report. She asserted that the June 21, 2012 report from
Dr. Tennant supported her diagnosis of complex regional pain syndrome. Appellant further
asserted that there was no real conflict between Dr. Hochman and the second opinion physician
as both agreed that she required work restrictions due to her accepted industrial injuries. In an
undated note, she advised that she was unable to find a local physician to treat her pain and
sought treatment out of state. These arguments do not establish that OWCP erroneously applied
or interpreted a specific point of law nor advance a new and relevant legal position. The
underlying issue in this case is whether appellant’s diagnosed condition of complex regional pain
syndrome is causally related to the September 25, 1991 incident and whether she had a
7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.608(b).

4

recurrence of disability after November 1, 1999. The record indicates that the medical conflict
involved whether appellant’s complex regional pain syndrome related to the work injury and
Dr. Brzusek adequately addressed this. These are medical issues which must be addressed by
relevant medical evidence.9
Appellant submitted a December 8, 2009 report from Dr. Hochman, a December 8, 2009
report from Dr. Raymond and a September 9, 2011 prescription note from a physician’s
assistant.10 However, these reports are duplicative of evidence previously submitted and were
considered by OWCP in its decision dated July 22, 2010, October 11, 2011 and May 10, 2012
and found insufficient. Evidence that repeats or duplicates evidence already in the case record
has no evidentiary value and does not constitute a basis for reopening a case.11
Appellant also asserted that Dr. Tennant’s June 21, 2012 report supported her claim.
This report was prepared with regard to whether OWCP should continue opioid therapy. The
report supported continued opioid treatment and indicated that appellant had complex regional
pain syndrome. However, Dr. Tennant did not specifically address whether complex regional
pain syndrome was employment related and he also did not address whether appellant had
recurrence of disability beginning November 1, 1999 causally related to her accepted conditions.
Because he did not address the underlying points at issue, his report is not relevant.
Furthermore, this report is essentially duplicative of his December 3, 2010 report with regard to
his discussion of complex regional pain syndrome.
Therefore, the medical evidence submitted in support of the reconsideration request is
insufficient to require OWCP to reopen the claim for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP
or submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

9

See Bobbie F. Cowart, 55 ECAB 746 (2004).

10

Evidence from a physician’s assistant is of no probative medical value as the Board has held that physician’s
assistants and physical therapist are not competent to render a medical opinion under FECA. See David P. Sawchuk,
57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical therapists are not
competent to render a medical opinion under the FECA); 5 U.S.C. § 8101(2) (this subsection defines a ‘‘physician’’
as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners
within the scope of their practice as defined by State law).
11

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).

5

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 24, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

